W. EUGENE DAVIS, Circuit Judge,
specially concurring:
I agree with the panel opinion that the plaintiffs in this case have standing to bring their claims. In addition, because there is no clear authority dictating that we do not have jurisdiction over this case under the political question doctrine, I agree as well with the result the panel reaches on that point.
The defendants argued an alternative basis for dismissal to the district court— that the plaintiffs failed to state a claim under common law. Specifically, the defendants argued to the district court that the plaintiffs failed to allege facts that could establish that the defendant’s actions were a proximate cause of the plaintiffs’ alleged injuries. If it were up to me, I would affirm the district court on this alternative ground.
I recognize however that the panel has discretion whether to decide this case on a ground other than one relied on by the district court and I defer to the panel’s discretion not to address that argument. With this reservation, I concur.